 Case 3:18-cv-00247-REP Document 92 Filed 04/16/19 Page 1 of 3 PageID# 1216



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
____________________________________
                                     ]
TREVOR FITZGIBBON,                   ]
                                     ]
                  Plaintiff,         ]
                                     ]
vs.                                  ]     Civil Action No. 3:18-cv-247-REP
                                     ]
JESSELYN A. RADACK,                  ]
                                     ]
                  Defendant.         ]
____________________________________]

                               STATUS REPORT (APRIL 2019)

TO THE HONORABLE ROBERT E. PAYNE, U.S. DISTRICT JUDGE:

       COMES NOW Jesselyn A. Radack, defendant herein, and debtor and debtor in

possession (“Debtor”), by and through her undersigned attorneys, and provides this Status Report

to the Court:

       1. The Debtor’s Chapter 11 case remains open and pending.

       2. Pursuant to the terms of a negotiated settlement of the claims and counterclaims set

forth in this Civil Action, the parties executed a written settlement agreement, subject to the

approval of the Bankruptcy Court in the District of Columbia, required pursuant to Fed. R.

Bankr. P. 9019. A motion seeking that approval was filed by Ms. Radack on April 11, 2019,

with an objection deadline of May 1, 2019, and a hearing date – if necessary – on May 2, 2019.

In addition, pursuant to the agreed settlement terms, the agreement itself has been filed under

seal, with the approval of the Bankruptcy Court (an order to that effect was entered by the

Bankruptcy Court on April 11, 2019).




                                                 1
 Case 3:18-cv-00247-REP Document 92 Filed 04/16/19 Page 2 of 3 PageID# 1217



       3. Anticipating the approval of the Bankruptcy Court, the parties also agreed that, in the

interim, while approval of the Bankruptcy Court was pending, there would be extensions of time

to further litigate the various motions and other matters pending between the parties before the

Bankruptcy Court. The Bankruptcy Court acknowledged the agreement of the parties to that

effect, and, on the record (Docket No. 76), reset several response deadlines at a status conference

convened and held by the Bankruptcy Court on or about March 27, 2019.

       4. The settlement agreement contemplates the dismissal of the bankruptcy proceedings,

and, thus, Ms. Radack anticipates that dismissal following the approval of the settlement

agreement by the Bankruptcy Court on or about May 2, 2019l.



Dated: April 16, 2019                        Respectfully submitted,



                                               /S/ Jeffrey M. Sherman
                                             Jeffrey M. Sherman, VSB 22424
                                             LAW OFFICES OF JEFFREY M. SHERMAN
                                             1600 N. Oak Street, Suite 1826
                                             Arlington, VA 22209
                                             (703) 855-7394
                                             jeffreymsherman@gmail.com
                                             Attorneys for the Debtor




                                                 2
 Case 3:18-cv-00247-REP Document 92 Filed 04/16/19 Page 3 of 3 PageID# 1218




                                 CERTIFICATE OF SERVICE

   I hereby certify that on April 16, 2019, I served a copy of the foregoing by first class mail,
postage prepaid, or, where available (if so indicated), by electronic means, to:

Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, VA 22903
stevenbiss@earthlink.net

D. Margeaux Thomas
The Thomas Law Office PLC
11130 Fairfax Blvd., Suite 200-G
Fairfax, VA 22030
mthomas@thomaslawplc.com

                                               /S/ Jeffrey M. Sherman
                                              Jeffrey M. Sherman




                                                 3
